Case: 1:19-cv-01208 Document #: 1-1 Filed: 02/15/19 Page 1 of 10 PageID #:6




                          EXHIBIT A
Case: 1:19-cv-01208 Document #: 1-1 Filed: 02/15/19 Page 2 of 10 PageID #:7
Case: 1:19-cv-01208 Document #: 1-1 Filed: 02/15/19 Page 3 of 10 PageID #:8




                         EXHIBIT B
Case: 1:19-cv-01208 Document #: 1-1 Filed: 02/15/19 Page 4 of 10 PageID #:9
Case: 1:19-cv-01208 Document #: 1-1 Filed: 02/15/19 Page 5 of 10 PageID #:10




                         EXHIBIT C
      Case: 1:19-cv-01208 Document #: 1-1 Filed: 02/15/19 Page 6 of 10 PageID #:11

                                 Community Lawyers Group
                                     73 W. Monroe Street, Suite 514
                                        Chicago, Illinois 60603
                                           PH: (312)765-7561


April 8, 2018

Ad Astra Recovery Service
7330 W 33rd St NSTE 118
Wichita, KS 67205

Re:     NICK FOUSIAS


        ACCOUNT: 57576**
        Current Amount of Debt: $117
        Last 4 of Social:

Dear Sir or Madam:

The above referenced client is represented by our firm regarding all matters in connection with the above
referenced debt, please direct any future communication regarding this account to our office. This client
regrets not being able to pay, however, at this time they are insolvent, as their monthly expenses exceed
the amount of income they receive, and the debt reported on the credit report is not accurate. If their
circumstances should change, we will be in touch.

If you wish to discuss this matter, please contact our office directly at (312) 765-7561 to speak with the
attorney assigned to the matter, Celetha Chatman.

Sincerely,
/s/ Celetha Chatman

Client Name:

NICK FOUSIAS
Case: 1:19-cv-01208 Document #: 1-1 Filed: 02/15/19 Page 7 of 10 PageID #:12




                         EXHIBIT D
                     Case: 1:19-cv-01208 Document #: 1-1 Filed: 02/15/19 Page 8 of 10 PageID #:13
Experian - Access your credit report                                                                               12/11/18, 2'24 PM




                                            NICK FOUSIAS | Report number 1419-7480-38 | December 11, 2018 | Print | Close window
                     Case: 1:19-cv-01208 Document #: 1-1 Filed: 02/15/19 Page 9 of 10 PageID #:14
Experian - Access your credit report                                                                                                                              12/11/18, 2'24 PM




                 Account name               Account number                           Recent balance            Date opened                  Status
                 AD ASTRA RECOVERY SERVICES 5757665                                  $117 as of                12/2016                      Collection account.
                                                                                     12/01/2018                                             $117 past due as of
                                                                                                                                            Dec 2018.
                 7330 W 33RD ST N STE 118                   Type                     Credit limit or origi-    Date of status
                 WICHITA, KS 67205                          Collection               nal amount                04/2017
                 316 941 5448                               Terms                    $117                      First reported
                 Address identification number              1 Months                 High balance              04/2017
                 0117563619                                                          $0                        Responsibility
                                                            On record until
                 Original creditor                                                   Monthly payment           Individual
                                                            Jun 2023
                 SPEEDYCASH.COM 161-IL                                               $0
                                                                                     Recent payment
                                                                                     amount
                                                                                     $0

                 Account history
                 2018                                                                      2017
                 Dec    Nov   Oct   Sep   Aug   Jul   Jun    May   Apr   Mar   Feb   Jan   Dec    Nov   Oct   Sep   Aug   Jul   Jun   May    Apr
                  C      C     C     C     C     C     C      C     C     C     C     C     C      C     C     C     C     C     C     C      C




                 Collection as of Apr 2017 to Dec 2018

                 Balance history
                 The following data will appear in the following format:
                 Date: account balance / date payment received / scheduled payment amount / actual amount paid
                 Nov 2018: $117 / No data / No data / No data
                 Oct 2018: $117 / No data / No data / No data
                 Sep 2018: $117 / No data / No data / No data
                 Aug 2018: $117 / No data / No data / No data
                 Jul 2018: $117 / No data / No data / No data
                 Jun 2018: $117 / No data / No data / No data
                 May 2018: $117 / No data / No data / No data


about:blank                                                                                                                                                            Page 2 of 11
                    Case: 1:19-cv-01208 Document #: 1-1 Filed: 02/15/19 Page 10 of 10 PageID #:15
Experian - Access your credit report                                                                12/11/18, 2'24 PM


                 Apr 2018: $117 / No data / No data / No data
                 Mar 2018: $117 / No data / No data / No data
                 Feb 2018: $117 / No data / No data / No data
                 Jan 2018: $117 / No data / No data / No data
                 Dec 2017: $117 / No data / No data / No data
                 Nov 2017: $117 / No data / No data / No data
                 Oct 2017: $117 / No data / No data / No data
                 Sep 2017: $117 / No data / No data / No data
                 Aug 2017: $117 / No data / No data / No data
                 Jul 2017: $117 / No data / No data / No data
                 Jun 2017: $117 / No data / No data / No data
                 May 2017: $117 / No data / No data / No data
                 Apr 2017: $117 / No data / No data / No data
                 The original amount of this account was $117
